IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA
LAWRENCE ALBERT
WILLIAMS, JR.,                      NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-3814

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 5, 2016.

An appeal from the Circuit Court for Duval County.
Russell L. Healey, Judge.

Carlos J. Martinez, Public Defender, and Shannon Hemmendinger and Susan S.
Lerner, Assistant Public Defenders, Miami, for Appellant.

Pamela Jo Bondi, Attorney General, and Matthew Pavese and Trisha Meggs Pate,
Assistant Attorneys General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WINOKUR, JAY, and WINSOR, JJ., CONCUR.